 



Exhibit 10.4
AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT
     This AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”)
is entered into as of July 17, 2007 by and among the parties named on the
signature pages hereto.
PRELIMINARY STATEMENTS
          Reference is hereby made to the Receivables Purchase Agreement dated
as of April 1, 2005 (as amended, supplemented or otherwise modified prior to the
date hereof, the “RPA”) among Cott USA Receivables Corporation, as seller (the
“Seller”), Cott Beverages Inc., as servicer (the “Servicer”), Park Avenue
Receivables Company, LLC, the financial institutions from time to time party
thereto (together with Park Avenue Receivables Company, LLC, the “Purchasers”)
and JPMorgan Chase Bank, N.A., as agent (the “Agent”) for the Purchasers.
          The Seller has requested that the Purchasers and the Agent amend the
RPA as more specifically described below on the terms and conditions set forth
below.
          Subject to and in accordance with the terms and conditions set forth
herein, the Purchasers and the Agent are willing to agree to amend the RPA
described in this Amendment.
          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Capitalized Terms. All capitalized terms used but not
otherwise defined in this Amendment shall have the meanings assigned to such
terms in the RPA.
          SECTION 2. Amendment to RPA. Effective as of the “Effective Date”
(defined below), Section 3.A. of Schedule C to the RPA is hereby amended and
restated in its entirety as follows:
     A. Maximum Total Leverage Ratio. As of any fiscal quarter end, the ratio of
(a) Total Funded Indebtedness on such date less an amount, not to exceed
$30,000,000, of cash and Cash Equivalents of Cott Corporation and its Restricted
Subsidiaries which is available for immediate application to repay the
obligations outstanding under the Credit Agreement without any restrictions as
of such date to (b) EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date (such ratio, the “Total
Leverage Ratio”), to exceed the corresponding ratio set forth below:

      Period   Ratio
From and including April 1, 2005 through and including June 30, 2006
  3.25 to 1.00

 



--------------------------------------------------------------------------------



 



      Period   Ratio
From July 1, 2006 through and including March 31, 2007
  3.00 to 1.00
From April 1, 2007 through and including September 30, 2007
  4.00 to 1.00
From October 1, 2007 through and including the Facility Termination Date
  3.00 to 1.00

          SECTION 3. Conditions Precedent. This Amendment shall become effective
(the “Effective Date”) as of the date first above written upon the Agent’s
receipt of counterparts of this Amendment duly executed by each party hereto.
          SECTION 4. Covenants, Representations and Warranties.
          4.1 Upon the effectiveness of this Amendment, each of Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it under the Transaction Documents to which it is a party and agrees that all
such covenants, representations and warranties shall be deemed to have been
re-made as of the effective date of this Amendment.
          4.2 Each of the parties hereto acknowledges and agrees that this
Amendment constitutes a “Transaction Document” under the RPA.
          SECTION 5. Reference to and Effect on the RPA.
          5.1 Upon the effectiveness of this Amendment, each reference in any
RPA to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of
like import shall mean and be a reference to the RPA as modified hereby, and
each reference to the RPA in any other document, instrument or agreement
executed and/or delivered in connection with the RPA shall mean and be a
reference to the RPA as modified hereby.
          5.2 Except as specifically modified hereby, the RPA, each other
Transaction Document and all instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
          5.3 The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy under the RPA or any of
the other Transaction Documents, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.
          SECTION 6. Reaffirmation of Performance Undertaking. Without in any
way establishing a course of dealing, Cott Corporation hereby reaffirms all of
its obligations under the Performance Undertaking and acknowledges and agrees
that, after giving effect to this Amendment, the Performance Undertaking remains
in full force and effect and is hereby ratified and confirmed.
          SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

-2-



--------------------------------------------------------------------------------



 



          SECTION 8. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
          SECTION 9. Headings. Section headings in this Amendment are included
herein for convenience or reference only and shall not constitute a part of this
Amendment for any other purpose.
          SECTION 10. Fees and Expenses. The Seller hereby agrees to pay or
reimburse the Agent for all of its reasonable out-of-pocket fees and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment including, without limitation, the reasonable fees, disbursements and
other charges of counsel to the Agent.
* * * * *

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereto duly authorized as of the date
first written above.

            JPMORGAN CHASE BANK, N. A., as Agent and as a Financial Institution
      By:   /s/ Ronald J. Atkins         Name:   Ronald J. Atkins       
Title:   Executive Director   

            PARK AVENUE RECEIVABLES COMPANY, LLC
      By:   JPMorgan Chase Bank, N. A., its attorney-in-fact               
By:   /s/ Ronald J. Atkins         Name:   Ronald J. Atkins        Title:  
Executive Director     

Signature Page to Amendment No. 2 to Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



            COTT USA RECEIVABLES CORPORATION,
as Seller
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer        COTT BEVERAGES INC., as Servicer
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer        COTT CORPORATION
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer     

Signature Page to Amendment No. 2 to Receivables Purchase Agreement

 